not be disturbed on appeal where, as here, substantial evidence supports
                          the verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see
                          also McNair, 108 Nev. at 56, 825 P.2d at 573.
                                           Second, Johnson argues that the district court erred in
                          instructing the jury. Specifically, he contends that Instruction 14, which
                          combined the definition of express and implied malice, instructed the jury
                          that it could convict him of attempted murder based on implied malice.
                          We discern no plain error. See Saletta v. State, 127 Nev. _„ 254 P.3d
                           111, 114 (2011) (providing failure to object at trial precludes review unless
                          error is plain). Any error in referring to implied malice was cured by the
                          previous instruction that noted an essential element of attempted murder
                          was a failed attempt "to kill a human being, when such acts are done with
                          express malice, namely, with the deliberate intention unlawfully to kill."
                          See Riebel v. State, 106 Nev. 258, 261-62, 790 P.2d 1004, 1007 (1990); Keys
                          v. State, 104 Nev. 736, 740, 766 P.2d 270, 272-73 (1988). Therefore,
                          Johnson failed to demonstrate that the misleading instruction was
                          prejudical.         See Gallego v. State, 117 Nev. 348, 365, 23 P.3d 227, 239
                          (2001) (requiring appellant to demonstrate prejudice to show that plain
                          error affected his substantial rights), abrogated on other grounds by
                          Nunnery v. State, 127 Nev. , 263 P.3d 235 (2011), cert. denied, U.S.
                                 , 132 S.Ct. 2774 (2012).
                                          Third, Johnson asserts that the district court erred in
                          admitting evidence of uncharged bad acts. He contends that the district
                          court should not have admitted evidence that he tapped the victim's
                          pockets after striking him. We discern no plain error.                                                         See Saletta, 127
                          Nev. at , 254 P.3d at 114. Evidence of Johnson tapping the pockets of
                          the victim immediately after striking him with a hammer and prior to
                          leaving the scene was "so closely related" to the crime that the witness
SUPREME COURT             could not describe the charged offense without referring to the uncharged
        OF
     NEVADA
                                                                                                                     2
(0) 1947A

                AIC.11114,,,W7           . .1,.17111114   1.1151.7:.1.11   1,W.,1116W(.:,:1...1;11.i.1411- .4/§M;(111W114.11Mii.76
                                                                                                         !:-                         ;
                acts. See NRS 48.035(3); Bletcher v. State, 111 Nev. 1477, 1479-80, 907
                P.2d 978, 980 (1995).
                            Fourth, Johnson contends that the district court abused its
                discretion by restricting his ability to ask the victim about his marijuana
                use prior to the alleged crime. We agree. The challenged inquiry
                concerned questions related to the witness's ability to perceive the events
                as they occurred and remember those events.         See Collman v. State, 116
                Nev. 687, 709, 7 P.3d 426, 440 (2000) (permitting impeachment with
                respect to a witness's perception and memory); see also NRS 50.085
                (permitting inquiry into specific instances of a witness's conduct "for the
                purpose of attacking or supporting the witness's credibility"). However, as
                another witness corroborated the victim's testimony that Johnson struck
                him without any provocation, any error in limiting further inquiry did not
                have a "substantial and injurious effect or influence in determining the
                jury's verdict." Tavares v. State, 117 Nev. 725, 732, 30 P.3d 1128, 1132
                (2001) (quoting Kotteakos v. United States,      328 U.S. 750, 776 (1946)
                (providing that nonconstitutional trial error reviewed for harmless error)).
                            Having considered Johnson's contentions and concluded that
                they lack merit, we
                            ORDER the judgment of conviction AFFIRMED.




                                        Gibbons


                                                J.                                       J.
                                                           Saitta




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                         cc: Hon. David B. Barker, District Judge
                              Coyer & Landis, LLC
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A

             MES   VIIIINSIMMatMa